


116 S4120 IS: Early Warning Reporting System Improvement Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4120
IN THE SENATE OF THE UNITED STATES

July 1, 2020
Mr. Blumenthal (for Mr. Markey (for himself and Mr. Blumenthal)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To enhance the early warning reporting requirements for motor vehicle manufacturers, and for other purposes.


1.Short titleThis Act may be cited as the Early Warning Reporting System Improvement Act of 2020. 2.Additional early warning reporting requirements (a)In generalSection 30166(m) of title 49, United States Code, is amended—
(1)in paragraph (3)— (A)in subparagraph (C)—
(i)by striking The manufacturer and all that follows through shall report and inserting the following:  (i)In generalThe manufacturer of a motor vehicle or motor vehicle equipment, including the manufacturer of an autonomous vehicle or an automated driving system, shall report; and
(ii)by adding at the end the following:  (ii)Incidents with injuries or fatalitiesIf an incident described in clause (i) involves a serious injury or fatality, the Secretary shall require the manufacturer to submit, as part of the incident report under clause (i)—
(I)each initial claim or notice document that notified the manufacturer of the incident; (II)any police reports or other documents describing or reconstructing the incident;
(III)any amendments or supplements to the documents described in subclause (I), except— (aa)medical documents and bills; and
(bb)property damage invoices or estimates; and (IV)the assessment of the manufacturer of the circumstances that led to the incident, including the analysis of the manufacturer with respect to the claims or notices with respect to allegations of a defect.
(iii)Reporting requirementsNotwithstanding section 579.21 of title 49, Code of Federal Regulations (or a successor regulation), no report under this subsection shall be limited by model year.; and (B)by adding at the end the following:

(D)SettlementsNotwithstanding any order entered in a civil action restricting the disclosure of information, a manufacturer of a motor vehicle or motor vehicle equipment shall comply with the requirements of this subsection and any regulation promulgated under this subsection.; (2)in paragraph (4), by striking subparagraph (C) and inserting the following:

(C)Disclosure
(i)In generalThe information provided to the Secretary pursuant to this subsection— (I)shall be disclosed publicly unless—
(aa)exempt from disclosure under section 552(b) of title 5, subject to clause (ii); or (bb)the information is subject to an order entered in a civil action restricting the disclosure of information; and
(II)shall be entered into a public early warning reporting database established by the Secretary in a manner that is searchable by manufacturer name, vehicle or equipment make and model name, model year, and type of potential defect. (ii)Inapplicability of confidentiality provisionsIn administering clause (i)(I), the Secretary shall not consider section 552(b)(4) of title 5 to prevent the public disclosure of—
(I)production information regarding passenger motor vehicles; (II)information on incidents involving death or serious injury;
(III)numbers of property damage claims; or (IV)aggregated numbers of consumer complaints.; and
(3)by adding at the end the following:  (6)Use of early warning reportsThe Secretary shall consider information gathered under this section in proceedings described in sections 30118 and 30162..
(b)RegulationsTo promote the public availability of information provided to the Secretary of Transportation under subsection (m) of section 30166 of title 49, United States Code, and the utility of that information to inspection and investigation activities conducted by the Secretary under that section, not later than 2 years after the date of enactment of this Act, the Secretary shall promulgate regulations to carry out this section and the amendments made by this section. (c)Nullification of early warning reporting class determination regulationsOn the effective date of the regulations promulgated under subsection (b), the regulations with respect to early warning reporting class determinations contained in appendix C of part 512 of title 49, Code of Federal Regulations (as in effect on that date), shall have no force or effect.
3.Improved National Highway Traffic Safety Administration vehicle safety databases
(a)In generalNot later than 2 years after the date of enactment of this Act, and after consultation with frequent users of publicly available databases of the Secretary of Transportation (referred to in this section as the Secretary), the Secretary shall improve public accessibility to information on the publicly accessible vehicle safety databases of the National Highway Traffic Safety Administration by revising the publicly accessible vehicle safety databases— (1)to improve organization and functionality, including design features such as drop-down menus;
(2)to allow for data from all of the publicly accessible vehicle safety databases to be searched, sorted, aggregated, and downloaded in a manner— (A)consistent with the public interest; and
(B)that facilitates easy use by consumers; (3)to provide greater consistency in presentation of vehicle safety issues;
(4)to improve searchability about specific vehicles and issues through standardization of commonly used search terms and the integration of databases to enable each of the databases to be simultaneously searched using the same keyword search function; and (5)to ensure that each document, study, investigation, inspection, incident report, and other materials related to an incident that are created or obtained by the National Highway Traffic Safety Administration are made publicly available in a timely manner that is searchable in databases by—
(A)manufacturer name, vehicle or equipment make and model name, and model year; (B)type of potential defect;
(C)number of injuries or fatalities; and (D)any other element that the Secretary determines to be in the public interest.
(b)Inspection and investigation informationThe Secretary shall— (1)provide public notice of each inspection or investigation activity conducted by the Secretary under section 30166 of title 49, United States Code; and
(2)make each notice described in paragraph (1), each written response by a manufacturer to such a notice, and each notice of any enforcement action or other action taken as a result of an inspection or investigation described in that paragraph— (A)available to consumers on the Internet not later than 5 days after the notice is issued or the written response is received; and
(B)searchable by manufacturer name, vehicle or equipment make and model name, model year, system or component, and the type of inspection or investigation being conducted.  